Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amended application filed on 01/19/2022.
After a thorough search, review of the prosecution history, and in view of Applicant's Remarks and the prior art of record, claims 1-20 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 05/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. 10,637,720 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Reasons for Allowance
	The following is examiner’s statement of reasons for allowance: 
The prior art of record Letz (Pub. No. US 2014/0062790 A1) teaches determining whether deviations from a route are beyond a certain threshold and if so notifying a receiving device. Letz ¶ [0037].
The prior art of record Rubinstein (Pub. No. US 2018/0322758 A1) teaches “DEVICE AND SYSTEM FOR ALERTING CAREGIVERS TO A CHILD ABANDONED INA POTENTIALLY DANGEROUS ENVIRONMENT,” Rubinstein Title.
The prior art fails to teach or suggest the invention recited in the independent claims when considering the totality of the language of those claims.  
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2456
05/06/2022

/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        5/9/22